                                                                                                         Partners
                                                                                                         Mark R. Knuckles
                                                                                                         Richard F. Komosinski
                                                                                                         Jordan J. Manfro
565 Taxter Road, Suite 590| Elmsford, New York 10523
Tel (914) 345-3020 | eFax (914) 992-9154 | www.kkmllp.com                                                Ernest A. Yazzetti, Jr.
                                                                                                         Attorney
                                                                                                         (914) 345-3020, ext. 364
                                                                                                         ey@kkmllp.com




                                                                               September 16, 2019
VIA ECF
Chief Judge Cecelia G. Morris
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

                                       In re: Robert Trick
                                       Case No: 19-10829-cgm

Dear Chief Judge Morris:

        This office represents BSI Financial Services, as servicer for CAM XV TRUST, a secured
creditor in the above referenced matter. Please allow this letter to serve as a Loss Mitigation Status
Update.

       On September 9, 2019, BSI issued a denial letter regarding Debtor’s request for a loan
modification. A copy of same is attached hereto.

       On September 16, 2019, our office obtained additional calculations regarding the denial and
provided same to Debtor’s counsel via e-mail for review. A copy of said calculations are also attached.

        We are currently awaiting counsel’s review of the provided information to allow for any further
discussions.

         Should you have any questions, please do not hesitate to contact me.

                                                            Respectfully,
                                                            Knuckles, Komosinski & Manfro, LLP

                                                            /s/ Ernest A. Yazzetti, Jr., Esq.
                                                            Ernest A. Yazzetti, Jr., Esq.
                                                            Counsel for BSI Financial Services, as servicer for
                                                            CAM XV TRUST

CC:      All counsel - VIA ECF



New Jersey Office 50 Tice Boulevard, Suite 183| Woodcliff Lake, NJ 07677 | Tel (201) 391-0370 | eFax (201) 781-6744
                                                                                BSI Financial Services
                                                                                314 S Franklin St. / Second Floor PO Box 517
                                                                                Titusville PA 16354
                                                                                Toll Free: 800‐327‐7861
                                                                                Fax: 814‐217‐1366
                                                                                myloanweb.com/BSI




August 30, 2019

ROBERT TRICK
20 CROSSWAYS PARK DRIVE NORTH SUITE 210
WOODBURY, NY 11797


                                                                                                      RE: Mortgage Loan #:

Dear ROBERT TRICK :

Based on the first lien loan modification application you submitted, we have determined that you do not
meet the guidelines for a loan modification. The loan modification application is denied for the following
reason(s):

            The calculated monthly income used was $5,667.21

                       Borrower has not made a payment in 10
                        years
                       Excessive Arrears
                       Insufficient Income

You have 30 days from the date of this denial letter to appeal this determination and provide evidence that
this determination was in error. If this denial is a result of a Net Present Value (NPV) calculation, you may
make a written request to BSI for a copy of the NPV calculation. If you want to appeal the determination,
please submit your appeal with your evidence of the alleged error to BSI at 1425 Greenway Dr. Suite 400
Irving, TX 75038.

However, there may be other foreclosure prevention alternatives, including but not limited to, a short sale,
deed in lieu, or forbearance agreement, which may be available to you. If you have any questions or
concerns, please contact me direct at 1‐866‐581‐4514 Ext. 3741 to further discuss your options. Our office
hours are Monday through Friday 8:00 a.m. ‐ 11:00 p.m. (ET) and Saturday 8:00 a.m. ‐ 12:00 p.m. (ET).

Sincerely,

JIMMY O. FREEMAN
Loss Mitigation Specialist

Licensed as Servis One, Inc. dba BSI Financial Services.

BSI NMLS # 38078. Customer Care Hours: Mon. ‐ Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).Licensed as Debt Collection
Agency by the New York City Department of Consumer Affairs, (#2001485‐DCA).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of
your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you
personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment from you
personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we
hold in the property that secures the obligation remain unimpaired.

                                                                                                                                       Page 1 of 2
                                                                                BSI Financial Services
                                                                                314 S Franklin St. / Second Floor PO Box 517
                                                                                Titusville PA 16354
                                                                                Toll Free: 800‐327‐7861
                                                                                Fax: 814‐217‐1366
                                                                                myloanweb.com/BSI


JFREEMAN@BSIFINANCIAL.COM

BSI Financial Services
NMLS # 38078; # 842052

This is an attempt to collect a debt. Any information obtained will be used for that purpose.



                                                                                                                              T05_T77‐12292015_CA09222015




Licensed as Servis One, Inc. dba BSI Financial Services.

BSI NMLS # 38078. Customer Care Hours: Mon. ‐ Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).Licensed as Debt Collection
Agency by the New York City Department of Consumer Affairs, (#2001485‐DCA).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of
your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you
personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment from you
personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we
hold in the property that secures the obligation remain unimpaired.

                                                                                                                                         Page 2 of 2
                                                                                                                Partners
                                                                                                                Mark R. Knuckles
                                                                                                                Richard F. Komosinski
        565 Taxter Road, Suite 590| Elmsford, New York 10523                                                    Jordan J. Manfro
        Tel (914) 345-3020 | eFax (914) 992-9154 | www.kkmllp.com
                                                                                                                Ernest A. Yazzetti, Jr., Esq.
                                                                                                                Attorney
                                                                                                                (914) 345-3020, ext. 331
                                                                                                                ey@kkmllp.com
                                                                                      September 16, 2019
        VIA E-MAIL
        Hanin R. Shadood, Esq.
        Aronow Law PC
        20 Crossways Park Drive N
        Suite 210
        Woodbury, NY 11797
        Hanin.s@aronowlaw.com

                                     In re: Robert Trick
                                     Case No: 19-10829-cgm

        Dear Ms. Shadood:

                 This office represents BSI Financial Services, as servicer for CAM XV TRUST, a secured creditor,
        in the above-referenced matter.

                On September 9, 2019, a denial letter was sent to your office via e-mail denying the Debtor for a
        modification. The letter advised that the denial was for insufficient income and excessive arrears. A copy
        of same is enclosed. Our office has obtained additional information and calculations regarding this denial.

                This investor has a DTI ceiling of 38% for a modification. Here, Debtor’s DTI is 50.78%, above
        the required amount. Further, the investor has advised that Debtor would need to bring taxes current in the
        estimated amount of $7,617.54, establish a homeowner’s insurance policy, and provide funds to establish
        an escrow pool or the escrow payment would increase and thus raise the already excessive DTI.

                Additionally, the investor has advised that if arrears are over 20% of the UPB, then Debtor must
        provide funds to bring arrears below that amount. Debtor’s arrears are over 180% of the UPB as of
        Bankruptcy filing (pre-petition arrears of $139,993.93 as of BK filing pursuant to filed Proof of Claim
        divided by principal balance $77,216.38 as of BK filing pursuant to filed Proof of Claim = 181.30%) and
        the loan is due for 04/01/2009.

        Income: $5,667.21
           - True Family Care Servicces LLC: YTD base total: $33,467.64 / 6.61 (PTD 7/19/19) = gross
              monthly income of $5,060.96
           - Non-obligor contribution (sibling): $520.00
           - Business Robert Trick Drafting: gross receipts $345.00 / 4 months = gross monthly income $86.25
              (no expenses listed on P&L)




New York Fishkill Office: 300 Westage Business Center Drive |Suite 160|Fishkill, NY 12524|Tel (914) 345-3020|eFax (914) 992-9154
New Jersey Office: 50 Tice Boulevard, Suite 183| Woodcliff Lake, NJ 07677 | Tel (201) 391-0370 | eFax (201) 781-6744
                                   565 Taxter Road, Suite 590| Elmsford, New York 10523          Page 2 of 2
                                   Tel (914) 345-3020 | eFax (914) 992-9154 | www.kkmllp.com




Calculations Summary:
       - Modified P&I Payment: $1,313.81
       - Modified Escrow: $1,563.74
               o HOA: $1,101.00 (per BK schedules submitted)
               o Taxes: $362.74
               o Insurance: $100
       - Modified PITI: $2,877.55
       - Rate: 5.25%
       - New Loan: $237,921.56
       - DTI: 50.78%

                                                       Respectfully,
                                                       Knuckles, Komosinski & Manfro, LLP

                                                       /s/ Ernest A. Yazzetti, Jr., Esq.__
                                                       Ernest A. Yazzetti, Jr., Esq.
                                                       Counsel for BSI Financial Services, as servicer
                                                       for CAM XV TRUST
